     2
1
     MARTA E. VILLACORTA (NY SBN 4918280)
     Assistant United States Trustee
2
     JASON BLUMBERG (CA SBN 330150)
     Trial Attorney
3
     JASON SHORTER (VA SBN 80929)
     Trial Attorney
4
     United States Department of Justice
5
     Office of the U.S. Trustee
     280 South First Street, Ste. 268
6
     San Jose, California 95113
     Telephone: (408) 535-5525
7
     Facsimile: (408) 535-5532
     Email: jason.blumberg@usdoj.gov
8
            jason.b.shorter@usdoj.gov

9
     Attorneys for James L. Snyder,
     Acting United States Trustee for Region 12 1
10
                               UNITED STATES BANKRUPTCY COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
12
     In re:                                                 Bankruptcy Case
13
                                                            No. 20-50682 MEH
14
     WAVE COMPUTING, INC., et al.,
                                                            Chapter 11
15
                                                            (Lead Case)
16
                                  Debtors.
17

18                        AMENDED APPOINTMENT OF THE OFFICIAL
                           COMMITTEE OF UNSECURED CREDITORS
19
                        (Amended to reflect resignation of PFIL North America Inc.)
20
              Pursuant to 11 U.S.C. § 1102(a), James L. Snyder, Acting United States Trustee for
21
     Region 12, hereby appoints the following unsecured creditors to be members of the official
22

23   committee of unsecured creditors in the case of Wave Computing, Inc. (Case No. 20-50682): 2

24

25

26            1
                     James L. Snyder, Acting United States Trustee for Region 12, is acting in this
27   appointment for Tracy Hope Davis, United States Trustee for Region 17, who has recused herself.
              2
28                  This appointment is not made in the other jointly administered cases.
                                                        1



     Case: 20-50682       Doc# 855       Filed: 12/02/20       Entered: 12/02/20 16:33:33       Page 1 of
                                                      2
           1.     SYNOPSYS, INC.
1
                  Representative: Ean Sewell
2                 690 E. Middlefield Rd.
                  Mountain View, CA 94043-4010
3                 Ean.Sewell@synopsys.com
4
           2.     AVNET, INC.
5
                  Representative: Dennis Losik
                  2211 S. 47th Street
6                 Phoenix, AZ 85034
                  Dennis.losik@avnet.com
7
           3.     ENSILICA INDIA PVT LTD.
8                 Representative: Ramesha Doddamane
9
                  Ensilica India Pvt Ltd
                  #2064, 2nd Floor, Siri Iris, 24th Main
10                1st Sector, Hsr Layout
                  Bengaluru 560102, India
11                pm.suresh@ensilica.com
12
                  Ramesha.doddamane@ensilica.com

13
     Dated: December 2, 2020
14

15
                                                       James L. Snyder
16                                                     Acting United States Trustee, Region 12
17
                                                       By: /s/ Jason Blumberg____________
18                                                     JASON BLUMBERG
                                                       Trial Attorney for the
19                                                     United States Trustee
20

21

22

23

24

25

26

27

28
                                                   2



     Case: 20-50682    Doc# 855      Filed: 12/02/20       Entered: 12/02/20 16:33:33   Page 2 of
                                                  2
